DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: please add a phrase such as “for medical use” or “for medical devices” to the title.
The abstract of the disclosure is objected to because it contains more than 150 words.  50 to 150 words are allowed in the Abstract.  Correction is required.  See MPEP § 608.01(b).
Also, the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The Examiner requests a clean copy of the instant Specification and Drawings without the WIPO entry labelling on the pages.
Claim Objections
Claims 4 & 14 are objected to because of the following informalities:  the limitation “the transfer of heat” should be rewritten as “a transfer of heat” since it is the first recitation of this limitation in the claimed invention.  Examiner finds that the “thermally coupled” limitation on lines 23-24 of Claim 1 and lines 24-25 of Claim 11 provides appropriate antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a heating apparatus configured for medical use” as the preamble on line 1.  However, it is not clear from the body of the claim how the claimed structure/function of the invention is “configured for medical use”.   In other words, the invention does not describe how the “heating apparatus” is then applied for medical use.  Thus, this limitation is indefinite.
Claim 1 recites the limitation “the heat transfer body” on lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a heat transfer body” on line 16.  It is not clear if this limitation is the same as “the heat transfer body” on lines 6-7 of the claim, or if this is a different “heat transfer body” limitation, altogether.  Examiner interprets them to be the same.
Claim 1 recites the limitation “the direct heating effects” on line 26. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a heating apparatus configured for medical use” as the preamble on line 1.  However, it is not clear from the body of the claim how the claimed structure/function of the invention is “configured for medical use”.   In other words, the invention does not describe how the “heating apparatus” is then applied for medical use.  Thus, this limitation is indefinite.
Claim 11 recites the limitation “the heat transfer body” on lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a heat transfer body” on line 17.  It is not clear if this limitation is the same as “the heat transfer body” on lines 7-8 of the claim, or if this is a different “heat transfer body” limitation, altogether.  Examiner interprets them to be the same.
Claim 11 recites the limitation “the direct heating effects” on line 27. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., (“Hansen”, US 2014/0199057), in view of Andersen, (US 2018/0236180; Examiner relies upon the earlier patent publication date using WO2017029043 in this action), in further view of Ford et al., (“Ford”, US 5,381,510), in further view of Kistner et al., (“Kistner”, US 6,142,974).
Claims 1-3, 5, 7-10 are directed to a heating apparatus, an apparatus or device type invention group.
Regarding Claims 1-3, 5, 7-10, Hansen discloses a heating apparatus configured for medical use, (See paragraph [0001], Hansen), comprising: 
a heat source (210) having a top surface, a bottom surface, and an aperture (235) extending from the top surface, to the bottom surface, (Heater 28 and Floor 14 inherently have top and bottom surface with Aperture defined by Spacer Ring 42 extending fully therein, See Figure 2, See paragraphs [0052] & [0057], Hansen), wherein the heat source (210) is a silicone heater mat or pad, (See paragraph [0053], Hansen), comprising: 
a thermal insulating module (220) extending through the aperture (235) in the heat source (210), (Aperture defined by Spacer Ring 42 extending fully therein, See Figure 2, See paragraphs [0052] & [0057], Hansen), the thermal insulating module (220) comprising a cavity extending through the heat source (210), (Spacer Ring 42 has cavity therein defined by Thermally Insulating Material 46, See Figure 2, See paragraph [0059], Hansen); 
a temperature sensor (225) inserted through the cavity of the thermal insulating module (220), (Temperature Sensor Pair 38, See Figure 2, See paragraphs [0056] & [0057], Hansen), the temperature sensor (225) being thermally coupled to the heat transfer body (205), (Temperature Sensor Pair 38 coupled to Heat Collector Plate 40, See paragraph [0057], Hansen), and being thermally decoupled from the heat source (210), such that the temperature sensor (225) is thermally insulated from the direct heating effects of the heat source (210), ((Temperature Sensor Pair 38 decoupled (thermally insulated) from Heater 28/Floor 14 via Thermally Insulating Material 46/Spacer Ring 42, See paragraphs [0057]-[0059], Hansen).
Hansen does not disclose wherein the heat source (210) is a silicone heater stack, comprising: 
a first silicone-based layer (210A) thermally coupled to the heat transfer body; 
a second silicone-based layer (210B) disposed on top of the first silicone-based layer; 
a heating element layer (210C) disposed on top of the second silicone-based layer; 
a third silicone-based layer (210D) disposed on top of the heating element layer; 
a fourth silicone-based layer (210E) disposed on top of the third silicone-based layer, 
a heat transfer body (205) thermally coupled with the heat source (210) and disposed proximate the bottom surface of the heat source (210), the heat transfer body (205) comprising a thermally conductive material, or
a thermal breaker (230) thermally coupled to the heat source (210) and configured to shut off power to the heat source (210) when the heat source (210) exceeds a predetermined threshold for a predetermined time.
Andersen discloses a heating apparatus for medical use, (See Abstract and paragraph [0002], Andersen),
wherein the heat source (210) is a silicone heater stack, (See cited disclosed components below which together form a vertically integrated stack), comprising: 
a first layer (210A) thermally coupled to the heat transfer body, (Electrically Insulating Frame/Ring arranged around/between Lower Wall Structure 324, See Figure 3, See paragraph [0157], Andersen); 
a second silicone-based layer (210B) disposed on top of the first silicone-based layer, (Peripheral/Central Gasket 326/328 on top of Electrically Insulating Frame/Ring arranged around/between Lower Wall Structure 324, See Figure 3, See paragraph [0157] & [0169], Andersen); 
a heating element layer (210C) disposed on top of the second silicone-based layer, (PCB 314 above Peripheral/Central Gasket 326/328, See Figure 3, See paragraph [0157], [0172] & [0176], Andersen); 
a third layer (210D) disposed on top of the heating element layer, (Electrically Insulating Frame/Ring arranged in between Heat Exchanger 312 and Outer Casing 200 above PCB 314 See paragraph [0157], Andersen); 
and
a heat transfer body (205) thermally coupled with the heat source (210) and disposed proximate the bottom surface of the heat source (210), the heat transfer body (205) comprising a thermally conductive material, (Lower Wall Structure 324 below PCB 314 and Insulating/Gasket Layers, See Figure 3, See paragraph [0157] & [0166], Andersen).
Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heating apparatus of Hansen by incorporating 
wherein the heat source (210) is a silicone heater stack, comprising: 
a first silicone-based layer (210A) thermally coupled to the heat transfer body; 
a second silicone-based layer (210B) disposed on top of the first silicone-based layer; 
a heating element layer (210C) disposed on top of the second silicone-based layer; 
a third silicone-based layer (210D) disposed on top of the heating element layer; 
a fourth silicone-based layer (210E) disposed on top of the third silicone-based layer, 
a heat transfer body (205) thermally coupled with the heat source (210) and disposed proximate the bottom surface of the heat source (210), the heat transfer body (205) comprising a thermally conductive material
as in Andersen in order to provide a heat source structure in which “the higher the thermal conductivity the more efficient is the conducting of power in the form of heat”, (See paragraph [0054], Andersen), while using a “pasts count [that] is reduced as the same components are used for multiple purposes”, (See paragraph [0049], Andersen).  Thus, “the manufacturing is cost-effective”, (See paragraph [0049], Andersen), providing “an energy efficient…and cost-effective infusion fluid warmer”, (See paragraph [0013], Andersen).
Modified Hansen does not disclose that
the first layer is silicone-based, the third layer is silicone-based,
a fourth silicone-based layer (210E) disposed on top of the third silicone-based layer, or
	a thermal breaker (230) thermally coupled to the heat source (210) and configured to shut off power to the heat source (210) when the heat source (210) exceeds a predetermined threshold for a predetermined time.
Ford discloses a heating apparatus for medical use, (See Abstract, See column 1, lines 28-44, Ford), in which the first layer is silicone-based, (Material 578, See Figure 7, See column 11, lines 20-28), the third layer is silicone-based, (Material 572, See Figure 7, See column 11, lines 18-28), and a fourth silicone-based layer (210E) is disposed on top of the third silicone-based layer, (Material 588 on top of Material 582, See Figure 7, See column 11, lines 4-13, lines 23-28).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heating apparatus of modified Hansen by incorporating 
the first layer is silicone-based, the third layer is silicone-based, and
a fourth silicone-based layer (210E) disposed on top of the third silicone-based layer
as in Ford in order to provide layers made of a material that provides “strength and stability, as well as thermal mass”, (See column 11, lines 23-26, Ford), while providing a configuration contributing to “an essentially linear power density decrease along the flow path, which in combination provides a highly controlled heating profile and accurately controlled fluid temperature”, (See column 3, liens 55-61, Ford).
Modified Hansen does not disclose a thermal breaker (230) thermally coupled to the heat source (210) and configured to shut off power to the heat source (210) when the heat source (210) exceeds a predetermined threshold for a predetermined time.
 Kistner discloses a heating apparatus for medical use, (See Abstract, Kistner), with a thermal breaker (230) thermally coupled to the heat source (210) and configured to shut off power to the heat source (210) when the heat source (210) exceeds a predetermined threshold for a predetermined time, (Temperature-Sensitive Circuit Breaker 102 coupled to Heating Elements via Power Circuit in Figure 7, See column 7, lines 30-36, lines 17-23, column 8, lines 5-11, column 9, lines 30-41, Kistner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heating apparatus of modified Hansen by incorporating 
a thermal breaker (230) thermally coupled to the heat source (210) and configured to shut off power to the heat source (210) when the heat source (210) exceeds a predetermined threshold for a predetermined time
as in Kistner “for interrupting the circuit if the preset safety temperature is reached”, (See column 7, lines 31-33, Kistner), in order to “prevent overheating of the intravenous fluid”, (See column 8, lines 6-8, Kistner).
Additional Disclosures Included:
Claim 2: The heating apparatus of claim 1 wherein the thermally conductive material comprises aluminum, (Lower Wall Structure 324, See Figure 3, See paragraph [0157] & [0166], Andersen).
Claim 3: The heating apparatus of claim 1, wherein the heat transfer body is at least partially covered with a chemically formed layer of alumina to provide for substantial electrical insulation, such that electrical current leakage from the heat transfer body is reduced, (Lower Wall Structure with surface of aluminium oxide (alumina), See Figure 3, See paragraphs [0167] & [0168], Andersen).
Claim 5: The heating apparatus of claim 4. further comprising an adhesive (245) disposed in the cavity of the thermal insulating module (220) for adhesively coupling the temperature sensor (225) to an inner surface of the cavity of the thermal insulating module (220), (Temperature Sensor 38 embedded within Thermally Insulating Material 46 within inner cavity of Ring 42, See Figure 2, See paragraph [0059], Hansen).
Claim 7: The heating apparatus of claim 1. wherein the temperature sensor (225) comprises a thermocouple, (See column 12, lines 32-35, Ford).
Claim 8: The heating apparatus of claim 1 wherein the temperature sensor (225) comprises a thermistor, (See column 12, lines 32-35, Ford).
Claim 9: The heating apparatus of claim 1. wherein the heat transfer body (205) is a planar shape, (Lower Wall Structure 324 is planar/flat, See Figure 3, See paragraph [0157], Andersen).
Claim 10: The heating apparatus of claim 1, wherein the heat source (210) is a planar shape, (Heating Unit 300 when assembled is planar/flat, See Figures 2 & 3, See paragraph [0154], Andersen).
Claim(s) 11-13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., (“Hansen”, US 2014/0199057), in view of Andersen, (US 2018/0236180; Examiner relies upon the earlier patent publication date using WO2017029043 in this action), in further view of Ford et al., (“Ford”, US 5,381,510).
Claims 11-13 & 15 are directed to a heating apparatus configured for medical use, an apparatus or device type invention group.
Regarding Claims 11-13 & 15, Hansen discloses a heating apparatus configured for medical use, (See paragraph [0001], Hansen), comprising: 
a heat source (210) having a top surface, a bottom surface, and an aperture (235) extending from the top surface, to the bottom surface, (Heater 28 and Floor 14 inherently have top and bottom surface with Aperture defined by Spacer Ring 42 extending fully therein, See Figure 2, See paragraphs [0052] & [0057], Hansen), wherein the heat source (210) is a silicone heater mat or pad, (See paragraph [0053], Hansen), comprising: 
a thermal insulating module (220) extending through the aperture (235) in the heat source (210), (Aperture defined by Spacer Ring 42 extending fully therein, See Figure 2, See paragraphs [0052] & [0057], Hansen), the thermal insulating module (220) comprising a cavity extending through the heat source (210), (Spacer Ring 42 has cavity therein defined by Thermally Insulating Material 46, See Figure 2, See paragraph [0059], Hansen); 
a temperature sensor (225) inserted through the cavity of the thermal insulating module (220), (Temperature Sensor Pair 38, See Figure 2, See paragraphs [0056] & [0057], Hansen), the temperature sensor (225) being thermally coupled to the heat transfer body (205), (Temperature Sensor Pair 38 coupled to Heat Collector Plate 40, See paragraph [0057], Hansen), and being thermally decoupled from the heat source (210), such that the temperature sensor (225) is thermally insulated from the direct heating effects of the heat source (210), ((Temperature Sensor Pair 38 decoupled (thermally insulated) from Heater 28/Floor 14 via Thermally Insulating Material 46/Spacer Ring 42, See paragraphs [0057]-[0059], Hansen).
Hansen does not disclose wherein the heat source (210) is a silicone heater stack, comprising: 
a first silicone-based layer (210A) thermally coupled to the heat transfer body; 
a second silicone-based layer (210B) disposed on top of the first silicone-based layer; 
a heating element layer (210C) disposed on top of the second silicone-based layer; 
a third silicone-based layer (210D) disposed on top of the heating element layer; 
a fourth silicone-based layer (210E) disposed on top of the third silicone-based layer, 
a heat transfer body (205) thermally coupled with the heat source (210) and disposed proximate the bottom surface of the heat source (210), the heat transfer body (205) comprising a thermally conductive material..
Andersen discloses a heating apparatus for medical use, (See Abstract and paragraph [0002], Andersen),
wherein the heat source (210) is a silicone heater stack, (See cited disclosed components below which together form a vertically integrated stack), comprising: 
a first layer (210A) thermally coupled to the heat transfer body, (Electrically Insulating Frame/Ring arranged around/between Lower Wall Structure 324, See Figure 3, See paragraph [0157], Andersen); 
a second silicone-based layer (210B) disposed on top of the first silicone-based layer, (Peripheral/Central Gasket 326/328 on top of Electrically Insulating Frame/Ring arranged around/between Lower Wall Structure 324, See Figure 3, See paragraph [0157] & [0169], Andersen); 
a heating element layer (210C) disposed on top of the second silicone-based layer, (PCB 314 above Peripheral/Central Gasket 326/328, See Figure 3, See paragraph [0157], [0172] & [0176], Andersen); 
a third layer (210D) disposed on top of the heating element layer, (Electrically Insulating Frame/Ring arranged in between Heat Exchanger 312 and Outer Casing 200 above PCB 314 See paragraph [0157], Andersen); 
and
a heat transfer body (205) thermally coupled with the heat source (210) and disposed proximate the bottom surface of the heat source (210), the heat transfer body (205) comprising a thermally conductive material, (Lower Wall Structure 324 below PCB 314 and Insulating/Gasket Layers, See Figure 3, See paragraph [0157] & [0166], Andersen).
Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heating apparatus of Hansen by incorporating 
wherein the heat source (210) is a silicone heater stack, comprising: 
a first silicone-based layer (210A) thermally coupled to the heat transfer body; 
a second silicone-based layer (210B) disposed on top of the first silicone-based layer; 
a heating element layer (210C) disposed on top of the second silicone-based layer; 
a third silicone-based layer (210D) disposed on top of the heating element layer; 
a fourth silicone-based layer (210E) disposed on top of the third silicone-based layer, 
a heat transfer body (205) thermally coupled with the heat source (210) and disposed proximate the bottom surface of the heat source (210), the heat transfer body (205) comprising a thermally conductive material
as in Andersen in order to provide a heat source structure in which “the higher the thermal conductivity the more efficient is the conducting of power in the form of heat”, (See paragraph [0054], Andersen), while using a “pasts count [that] is reduced as the same components are used for multiple purposes”, (See paragraph [0049], Andersen).  Thus, “the manufacturing is cost-effective”, (See paragraph [0049], Andersen), providing “an energy efficient…and cost-effective infusion fluid warmer”, (See paragraph [0013], Andersen).
Modified Hansen does not disclose that
the first layer is silicone-based, the third layer is silicone-based, or
a fourth silicone-based layer (210E) disposed on top of the third silicone-based layer.
Ford discloses a heating apparatus for medical use, (See Abstract, See column 1, lines 28-44, Ford), in which the first layer is silicone-based, (Material 578, See Figure 7, See column 11, lines 20-28), the third layer is silicone-based, (Material 572, See Figure 7, See column 11, lines 18-28), and a fourth silicone-based layer (210E) is disposed on top of the third silicone-based layer, (Material 588 on top of Material 582, See Figure 7, See column 11, lines 4-13, lines 23-28).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heating apparatus of modified Hansen by incorporating 
the first layer is silicone-based, the third layer is silicone-based, and
a fourth silicone-based layer (210E) disposed on top of the third silicone-based layer
as in Ford in order to provide layers made of a material that provides “strength and stability, as well as thermal mass”, (See column 11, lines 23-26, Ford), while providing a configuration contributing to “an essentially linear power density decrease along the flow path, which in combination provides a highly controlled heating profile and accurately controlled fluid temperature”, (See column 3, liens 55-61, Ford).
Additional Disclosures Included:
Claim 12: The heating apparatus of claim 11, wherein the thermally conductive material comprises aluminum, (Lower Wall Structure 324, See Figure 3, See paragraph [0157] & [0166], Andersen).
Claim 13: The heating apparatus of claim 11, wherein the heat transfer body is at least partially covered with a chemically formed layer of alumina to provide for substantial electrical insulation, such that electrical current leakage from the heat transfer body is reduced, (Lower Wall Structure with surface of aluminium oxide (alumina), See Figure 3, See paragraphs [0167] & [0168], Andersen).
Claim 15: The heating apparatus of claim 14, further comprising an adhesive (245) disposed in the cavity of the thermal insulating module (220) for adhesively coupling the temperature sensor (225) to an inner surface of the cavity of the thermal insulating module (220), (Temperature Sensor 38 embedded within Thermally Insulating Material 46 within inner cavity of Ring 42, See Figure 2, See paragraph [0059], Hansen).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., (“Hansen”, US 2014/0199057), in view of Andersen, (US 2018/0236180; Examiner relies upon the earlier patent publication date using WO2017029043 in this action), in further view of Ford et al., (“Ford”, US 5,381,510), in further view of Kistner et al., (“Kistner”, US 6,142,974), in further view of Alvesteffer et al., (“Alvesteffer”, US 6,125,695).
Claim 4 is directed to a heating apparatus configured for medical use, an apparatus or device type invention group.
Regarding Claim 4, modified Hansen discloses the heating apparatus of claim 1, but does not disclose further comprising a thermal compound (240) disposed in the cavity of the thermal insulating module (220) to facilitate the transfer of heat between the temperature sensor (225) and the heat transfer body (205).
Alvesteffer discloses a heating apparatus configured for medical use, (See Abstract, Alvesteffer), further comprising a thermal compound (240) disposed in the cavity of the thermal insulating module (220) to facilitate the transfer of heat between the temperature sensor (225) and the heat transfer body (205), (Sensor Tube 22 or Sensors 38/40 in cavity of Thermal Insulation 42 containing Thermally Conductive Grease 36 between Sensor Tube 22 and Ambient Temperature Block 28, See Figure 2, and See column  4, lines 16-22, lines 53-60,  column 5, lines 5-15, Alvesteffer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heating apparatus of modified Hansen by incorporating
further comprising a thermal compound (240) disposed in the cavity of the thermal insulating module (220) to facilitate the transfer of heat between the temperature sensor (225) and the heat transfer body (205)
as in Alvesteffer in order to “fill voids and improve thermal conductivity”, (See column 5, lines 5-9, Alvesteffer), thereby producing “improved performance characteristics”, (See column 3, lines 12-15, Alvesteffer).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., (“Hansen”, US 2014/0199057), in view of Andersen, (US 2018/0236180; Examiner relies upon the earlier patent publication date using WO2017029043 in this action), in further view of Ford et al., (“Ford”, US 5,381,510), in further view of Alvesteffer et al., (“Alvesteffer”, US 6,125,695).
Claim 14 is directed to a heating apparatus configured for medical use, an apparatus or device type invention group.
Regarding Claim 14, modified Hansen discloses the heating apparatus of claim 11, but does not disclose further comprising a thermal compound (240) disposed in the cavity of the thermal insulating module (220) to facilitate the transfer of heat between the temperature sensor (225) and the heat transfer body (205).
Alvesteffer discloses a heating apparatus configured for medical use, (See Abstract, Alvesteffer), further comprising a thermal compound (240) disposed in the cavity of the thermal insulating module (220) to facilitate the transfer of heat between the temperature sensor (225) and the heat transfer body (205), (Sensor Tube 22 or Sensors 38/40 in cavity of Thermal Insulation 42 containing Thermally Conductive Grease 36 between Sensor Tube 22 and Ambient Temperature Block 28, See Figure 2, and See column  4, lines 16-22, lines 53-60,  column 5, lines 5-15, Alvesteffer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heating apparatus of modified Hansen by incorporating
further comprising a thermal compound (240) disposed in the cavity of the thermal insulating module (220) to facilitate the transfer of heat between the temperature sensor (225) and the heat transfer body (205)
as in Alvesteffer in order to “fill voids and improve thermal conductivity”, (See column 5, lines 5-9, Alvesteffer), thereby producing “improved performance characteristics”, (See column 3, lines 12-15, Alvesteffer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779